Order entered July 16, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-15-00167-CR

                                MELVIN PIERRE JR., Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 296th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 199-80626-2014

                                             ORDER
        The Court GRANTS court reporter Indu Bailey’s July 15, 2015 request for an extension

of time to file the reporter’s record. We ORDER Ms. Bailey to file the reporter’s record within

thirty days of the date of this order.



                                                        /s/   ADA BROWN
                                                              JUSTICE